Quillian, Presiding Judge.
The defendants appeal their convictions for attempted theft and aggravated assault. Held:
1. The Supreme Court in State v. Middlebrooks, 236 Ga. 52 (222 SE2d 343), has already adversely decided the *881question raised with regard to the failure to hold a commitment hearing.
Submitted April 6, 1978
Decided May 9, 1978.
Memory & Thomas, Bruce M. Walker, for appellants.
Dewey Hayes, District Attorney, M. C. Pritchard, Assistant District Attorney, for appellee.
2. Testimony by a witness as to statements made to him by one of the defendants was not inadmissible as hearsay. Sheffield v. State, 107 Ga. App. 610 (3) (131 SE2d 76).
3. Under the circumstances here, and absent a proper request, it was not error to fail to charge on the "presumption of good general character.” See Knighton v. State, 72 Ga. App. 43 (32 SE2d 861); Widner v. State, 197 Ga. 542, 545 (2) (30 SE2d 97).
4. The evidence was sufficient to authorize the verdict.

Judgments affirmed.


Webb and McMurray, JJ., concur.